IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANCISCO ROLON, ADMINISTRATOR             : No. 282 MAL 2020
OF THE ESTATE OF MARIA SANCHEZ-            :
RODRIGUEZ                                  :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
TRYSTAN H. DAVIES, M.D., LANCASTER         :
EMERGENCY ASSOCIATES, LTD.,                :
MATTHEW C. WIGGINS, M.D.,                  :
LANCASTER RADIOLOGY ASSOCIATES,            :
LTD., JOSEPH F. VOYSTOCK, M.D.,            :
SURGICAL SPECIALISTS OF                    :
LANCASTER, P.C. AND LANCASTER              :
GENERAL HOSPITAL                           :
                                           :
                                           :
PETITION OF: JOSEPH F. VOYSTOCK,           :
M.D. AND SURGICAL SPECIALISTS OF           :
LANCASTER, P.C.                            :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.